         Case 1:19-cr-00131-PAE Document 425 Filed 07/31/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        19 Cr. 131 (PAE)
                       -v-
                                                                             ORDER
CARL ANDREWS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On July 23, 2020, defendant Carl Andrews renewed his motion for bail pursuant to

18 U.S.C. § 3142(f), in light of the threat that COVID-19 poses to his health while he is

incarcerated, and the impediments that the MCC’s current public-health restrictions on legal

visits present to his ability to prepare for trial. Dkt. 420 (“Third Motion”). On July 29, 2020, the

Government filed an opposition. Dkt. 423 (“Gov’t Opp’n”). On July 30, 2020, Andrews filed a

reply. Dkt. 424 (“Reply”).

       Andrews previously filed a renewed motion for bail on June 5, 2020. Dkts. 401–402, 410

(the “Second Motion”). The Court denied that motion on June 15, 2020. Dkt. 412. In renewing

his motion for bail, Andrews identifies three “new circumstances [that] bear on whether

detention is appropriate”: “the continued suspension of visitation” at the MCC; “the inadequacy

of inmate-to-lawyer[] video-and tele-conferencing as a substitute for masked, face-to-face

[conversations] or even privately arranged videoconferencing;” and, “the near certainty that the

retrial will not proceed in September.” Reply at 1.

       In denying Andrews’ Second Motion, the Court found, “without hesitation, that the

Government has carried its burden and established (1) by a preponderance, that Andrews
           Case 1:19-cr-00131-PAE Document 425 Filed 07/31/20 Page 2 of 3




presents a risk of flight, and (2) by clear and convincing evidence, that Andrews presents a

danger to the community.” Although Andrews urges a different conclusion in his Third Motion,

he does not present any new information as to either point. The Court therefore incorporates by

reference the reasoning of its June 15, 2020 Order and again finds that no set of conditions of

release would adequately ensure the safety of the community or Andrews’ presence at his

upcoming trial. See Dkt. 412.

          Although the Court is unpersuaded that the new circumstances identified by Andrews

justify his release from pretrial custody, the concerns he raises are substantial. They are all the

more so because there is urgency to furnishing Andrews a retrial. Andrews’s initial trial was

forced to be suspended on March 16, 2020 on account of the fast-descending pandemic and later

resulted in a mistrial. Andrews’s retrial is presently scheduled for September 21, 2020 and

while a trial on that date increasingly appears improbable, the Court’s intention in the event that

a trial on that date proves unsustainable is to schedule the retrial as soon as possible once jury

trials resume in this District. Significantly, too, one of Andrews’ trial counsel, Susan Kellman,

Esq., was appointed to represent him (succeeding a predecessor) in April 2020, after attorney

visits at the MCC had been suspended. The Court is concerned that Andrews has yet to meet

Ms. Kellman in person, and is mindful that Andrews’ phone conversations with counsel do not

carry the same assurance of privacy, and realistically cannot be as effective, as in-person legal

visits.

          The Court stands ready to assist defense counsel to obtain meaningful access to Andrews

in advance of trial, and reiterates that it “will not permit the retrial to commence unless it is

assured that Andrews’ counsel have had sufficient access to him.” Dkt. 412. To the extent such

requests are within its power, the Court welcomes proposals short of pre-trial release that would



                                                   2
         Case 1:19-cr-00131-PAE Document 425 Filed 07/31/20 Page 3 of 3




enhance communications between Andrews and his counsel. In particular, on request of the

defense, the Court is willing to schedule an in-person pretrial conference as promptly as can be

arranged; such a conference, in addition to enabling the Court to take up outstanding issues in the

case—including issues presented by the forthcoming retrial—would permit Andrews to meet Ms.

Kellman in person. The Court also encourages defense counsel to work with the Government,

which the Court expects will impress upon the Bureau of Prisons the importance, in light of the

upcoming retrial, of prioritizing communications (and to the extent then permitted) in-person

meetings between Andrews and his counsel.

       The Court accordingly denies Andrews’ renewed motion for release from custody. The

Clerk of Court is respectfully directed to terminate the motion pending at docket 420.

       SO ORDERED.

                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 31, 2020
       New York, New York




                                                3
